Citation Nr: 0127154	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  97-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected disabilities of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In its decision, the RO denied the 
veteran's claim for entitlement to secondary service 
connection for a psychiatric disorder.  The Board, in 
September 1998, remanded the case to the RO so that 
additional development of the evidence could be accomplished.  
Subsequently, by means of a September 1999 decision, the 
Board determined that entitlement to service connection for a 
psychiatric disorder, claimed as secondary to service-
connected disabilities of the lower extremities was not 
warranted.

The appellant appealed the Board's September 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  An Appellant's Brief is shown to have been received 
by the Office of the General Counsel in January 2001.  In 
March 2001, the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a brief with the Court, which 
essentially argued that a remand was required due to the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  An Order subsequently rendered 
by the Court in March 2001 indicates that the Court vacated 
and remanded the Board's September 1999 decision.  The case 
was then returned to the Board for compliance with the 
directives that were stipulated in the Court's Order.


FINDING OF FACT

The veteran's psychiatric disorder was neither caused nor 
aggravated by his service-connected disabilities of the lower 
extremities.

CONCLUSION OF LAW

A psychiatric disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his anxiety disorder is due to 
service-connected residuals of an injury to the left foot and 
ankle, and osteoarthritis of the right knee.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the September 
1997 rating decision of record; November 1997 statement of 
the case (SOC); and December 1997, April 1998, and January 
1999 supplemental statements of the case (SSOCs), informed 
him of the information and evidence needed to substantiate 
his claim for service connection and complied with the VA's 
notification requirements.  The Board also observes that the 
Board's September 1998 remand decision as well as the RO's 
January 1999 rating decision essentially acted to provided 
the veteran adequate notice as to the evidence needed to 
substantiate his claim.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for a psychiatric disorder, claimed as secondary 
to service-connected disabilities of the lower extremities 
has been obtained.  The RO has obtained the veteran's service 
medical records and his post-service treatment records.  
Reasonable efforts were taken to obtain all relevant evidence 
identified by the veteran, and all evidence so obtained was 
considered.  Additionally, as will be discussed below, the 
veteran was afforded a VA examination in October 1998, and 
that an addendum was subsequently supplied in December 1998.  
The Board is unaware of any additional relevant and available 
evidence.  To this, the Board observes that the veteran's 
attorney, as shown as part of the above-mentioned Appellant's 
Brief submitted in January 2001, requested that on remand the 
veteran should be permitted to submit additional evidence and 
argument in accordance with the Court's holding in Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  Review of the record 
reveals that by letter dated in July 2001 the veteran's 
attorney was informed by the Board that additional argument 
and evidence could be submitted in support of the appeal.  
The Board further observes that a VA Form 119, Report of 
Contact, dated in November 2001, shows that the veteran 
indicated that neither he nor his attorney had any new 
argument or evidence to submit in support of his appeal.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the above-mentioned rating decisions, SOC 
and SSOCs have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In a September 1974 decision, the RO granted service 
connection for residuals of an injury to the left foot and 
ankle.  In March 1997, the RO granted service connection for 
osteoarthritis, right knee.

Review of the record shows that VA outpatient psychiatric 
treatment records from March 1996 noted a diagnosis of phobia 
and anxiety.  Handwritten treatment notes from August 1996 
noted that "the veteran's foot and knee injury has [sic] 
attributed to a specific depression, i.e. feeling (illegible) 
helpless (illegible) a physical (illegible) condition that 
cannot be clinically or psychologically changed."  
Additional handwritten treatment notes from October 1997 
stated that the veteran was seen "in regards to his chronic 
anxiety, pain and depression, which is related to his injured 
foot and knee."

A VA psychological evaluation report, dated in December 1996, 
determined that the veteran did not have an Axis I disorder.  
Treatment records from the mental health clinic in September 
1997 noted an impression of anxiety disorder.  A statement 
from a clinical psychologist at the mental health clinic, 
dated in January 1998, noted that "the veteran continues to 
suffer from anxiety attacks, depressive mood swings, and 
chronic pain that undoubtedly is related to a deteriorating 
physical condition of his severely injured left foot and 
osteoarthritis disease of the right knee."

Additionally, an April 1998 VA examination report contained a 
diagnosis of anxiety and depression.  The examiner opined 
that whether the veteran's psychiatric disorders were related 
to his left foot injury "is very questionable."  The 
examiner pointed out that the injury occurred "about 30 
years ago" but that the psychiatric symptoms only appeared 
"3-4 years ago" and concluded "therefore I am unable to 
see direct [sic] connection between the two conditions."

The veteran and his wife appeared at a personal hearing 
before the signatory of this decision in June 1998.  The 
veteran essentially testified that his foot and knee 
disabilities caused him stress and anxiety because he was 
concerned that, due to his physical disabilities, he might 
lose his job.

In view of the conflicting medical evidence regarding the 
very existence of a psychiatric disorder, as well as whether 
such a disorder, if present, was caused or aggravated by the 
veteran's service-connected disabilities of the lower 
extremities, this case was remanded by the Board in September 
1998 in order to obtain additional medical information, 
including an opinion on the contended causal relationship.
As shown as part of an October 1998 VA examination report, 
the examiner's impression was that the veteran had anxiety 
with some depressed mood.  The examiner opined that, in view 
of the fact that the veteran's lower extremity disabilities 
had been in effect for many years, while his psychiatric 
complaints were much more recent, he did not feel the 
veteran's "service-connected problem[s are] related to his 
anxiety and mild depressed mood."  The examiner further 
opined in a December 1998 addendum to the October 1998 VA 
examination report that "there is no aggravation of his 
[psychiatric] illness by his service-connected conditions."  

The Board further notes that VA outpatient psychiatric 
treatment records dated from December 1998 to April 1999 
reveal that the veteran received continuing treatment for 
anxiety.  These records also indicated that the veteran's 
psychiatric disorder was exacerbated by stress and pressure 
at work from his supervisor, as well as by concerns over the 
health of both his parents.

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that his psychiatric disorder was caused or 
aggravated by his service-connected residuals of an injury to 
the left foot and ankle, and osteoarthritis of the right 
knee.  The veteran has argued that the treatment records 
containing opinions supporting such a causal connection are 
more probative than the VA examination reports that 
discounted any connection, since the former were written by 
physicians who had treated the veteran for several years, 
while the latter involved examinations that lasted less than 
an hour.  See letter submitted by veteran, dated in May 1999.  
The Board notes that the treatment records also indicate that 
other stresses, predominantly pressure from a supervisor at 
work, played a major factor in the veteran's anxiety.  In 
addition, the veteran's concern over the health of both his 
parents was also cited as causing anxiety.

In any event, the Board disagrees that the length of time 
spent examining the veteran is determinative on the issue of 
causation.  The Board notes that the examination reports 
included thorough histories and mental status evaluations.  
The treatment records, on the other hand, do not indicate 
that the veteran's entire medical history was available to 
the physicians who indicated a causal link between the 
psychiatric disorder and the service-connected disabilities.  
In addition, the Board observes that, unlike the treating 
physicians, whose main focus is ameliorative therapy, the VA 
examiners had the specific goal of determining the etiology 
of any psychiatric disorder that might be present.  In fact, 
as discussed above, the Board remanded this case for the 
specific purpose of obtaining another opinion and the 
psychiatrist who reviewed the claims file obtained a medical 
history, clinically examined the veteran, and unequivocally 
opined in the examination report and in an addendum to that 
report that there was no relationship between a current 
psychiatric disorder and the veteran's service-connected 
disabilities of the lower extremities.  In view of the above 
factors, the Board finds that the examination reports to be 
more probative on the issue of etiology.

The Board acknowledges the argument proffered by the 
veteran's attorney, as shown as part of the above-mentioned 
January 2001 Appellant's Brief, to the effect that the VA 
examiner who examined the veteran in October 1998 and later 
supplied an addendum in December 1998 failed to fully comply 
with the Board's September 1998 remand, in violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  However, as 
indicated above, review of both the October 1998 VA 
examination report as well as the December 1998 addendum 
shows that the examiner, in compliance with the Board's 
September 1998 remand, supplied a medical opinion which 
addressed the question of whether or not the veteran's 
psychiatric condition was caused or aggravated by his 
service-connected disabilities.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for secondary service connection for a psychiatric 
disorder must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board reiterates that consideration has been given to the 
veteran's attorney's January 2001 request that on remand the 
veteran should be permitted to submit additional evidence and 
argument in accordance with the Court's holding in Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  A review of the 
record shows that the veteran's attorney was informed by the 
Board by letter dated in July 2001 that additional argument 
and evidence could be submitted in support of the appeal.  
However, a VA Form 119, Report of Contact, dated in November 
2001, shows that the veteran indicated that neither he nor 
his attorney had any new argument or evidence to submit in 
support of his appeal.


ORDER

Entitlement to secondary service connection for a psychiatric 
disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


